DETAILED ACTION

This office action is in response to the office action filed 8/11/2022. Claims 1-8 are examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun (U.S. 2009/0040927 A1, hereinafter “Tsun”) in view of Russell et al. (U.S. 2002/0099818 A1, hereinafter “Russell”). 


 	As to claims 1 and 7, Tsun discloses a web quality estimation device configured to estimate web quality, which is a processing time of a web content, based on input of a content identifier of the web content and one or more network qualities, the web quality estimation device comprising:
 	 a content characteristic storage medium configured to store correspondence information between a content identifier for identifying each web content included in a plurality of web contents and one or more content characteristics for each web content (para.[0028]; discloses the script receiving latency time information for the URL for different content servers and would be stored in memory such as a buffer before being displayed to the user); and 
 	a web quality estimation unit, including one or more processors, configured to receive i) input of a content identifier of the web content, refer to the correspondence information to acquire one or more content characteristics corresponding to the input content identifier of the web content (para.[0027], “latency time”) corresponding to the input content identifier (para.[0027]; discloses a script file with the web page that is associated to a URL can test for various conditions such as latency time associated with the content server), and 
 	estimate the web quality from i)the one or more content characteristics of the web content wherein the one or more content characteristics of the web content are different from the one or more network qualities  (para.[0028]; discloses “After the performance of the publisher server, first content server, and second content server are determined, a determination of latency time information can be determined based on the publisher server performance, the first content server performance, and the second content server performance (step 208). The latency time information can represent a length of time to load content associated with each of the publisher server, the first content server, and the second content server.” This citation shows that the determination of latency time is based on performance of the servers and the content to be received from the servers and displayed to the user and thereby indicating the server with the best performance).  
 	However, Tsun does not explicitly disclose estimating quality based on network qualities .
 	In an analogous art, Russell discloses estimating quality based on network qualities (para.[0114]; discloses “determines a system/network latency, which is a correlated performance metric for a distributed application on a network. “)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsun by incorporating a network performance metric such as latency as taught by Russell in order to help detect problems quickly when they occurs so that their specific domain of impact can be identified in support of problem diagnosis.(see Russell, para. [0005])

 	As to claim 2, Tsun- Russell discloses the web quality estimation device according to claim 1, wherein the one or more network qualities include  a network latency (Russell, para.[0114]; latency), a throughput, a jitter, or a loss.  

 	

  	As to claim 3, Tsun discloses a web quality estimation device configured to estimate web quality that is a processing time of a web content, based on input of a content feature value of the web content and one or more network qualities, the web quality estimation device comprising: 
 	a web quality estimation unit, including one or more processors, configured to estimate  web quality from the one or more network qualities (para.[0027]; discloses a script file with the web page that is associated to a URL can test for various conditions such as latency time associated with the content server).  
 	However, Tsun does not discloses a content characteristic estimation unit, including one or more processors, configured to estimate  one or more content characteristics from one or more content feature values; 
 	In an analogous art, Russell discloses a content characteristic estimation unit, including one or more processors, configured to estimate one or more content characteristics from one or more content feature values (para.[0066]-[0075]; discloses the browser monitor determines the web page information pertaining to many metrics such as number of images on a web page and number of unique images on a web page); web quality estimation unit configured to estimate the one or more network qualities (para.[0114]; discloses “determines a system/network latency, which is a correlated performance metric for a distributed application on a network. “)
          	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsun by incorporating by using a function by a unit to determine the number of images in a web page and a network performance metric such as latency as taught by Russell in order to help detect problems quickly when they occurs so that their specific domain of impact can be identified in support of problem diagnosis.(see Russell, para. [0005])

 	As to claim 4, Tsun discloses the web quality estimation device according to claim 3, wherein the one or more network qualities include  a network latency (Tsun, para.[0028]; latency time information), a throughput, a jitter, or loss, and the content feature value includes a number of javascript, a number of css, a number of images (Russell, para.[0066]-[0075]), a number of requests, a number of domains, or a total size.  

 	As to claim 8, Tsun-Russell discloses the non-transitory computer readable medium according to claim 7, wherein the one or more network qualities include a network latency (Russell, para.[0114]; latency), a throughput, a jitter, or a loss.

 	Allowable Subject Matter
Claims 5 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	None of the prior art of record discloses, alone or in combination, the web quality estimation device configured to estimate web quality which is a processing time of a web content, and a similar web content based on input of a content feature value of the web content and one or more network qualities, the web quality estimation device comprising: a content characteristic estimation unit, including one or more processors, configured to estimate one or more content characteristics from one or more content feature values; a web quality estimation unit, including one or more processors, configured to estimate web quality from the one or more content characteristics and the one or more network qualities; a content characteristic storage medium configured to store correspondence information between a content identifier for identifying a web content and one or more content characteristics for a plurality of web contents; and
a similar web content estimation unit, including one or more processors, configured to
acquire one or more content characteristics as input, calculate a similarity between the one or more content characteristics of each web content stored in the content characteristic storage medium and the acquired content characteristics, and output a group of content identifiers of web contents having the similarity equal to or higher than a threshold value.
Conclusion

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Krishnan et al., (U.S. Patent No. 10,027,739 B1), discloses a performance management service can define client performance categories based on performance data regarding content requesting, delivery and rendering, and thereby enable content providers to generate or update content based on characteristics of different performance categories in order to improve user experience. The performance management service may also predict performance categories for clients with respect to their currently submitted content requests based on applicable client classification criteria. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457